DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 9-11, are rejected under 35 U.S.C. 103 as being unpatentable over Elor et al. (US 20180300534 A1, published: 10/18/2018), in view of Ramamurthy et al. (US 5675384 A, published: 10/7/1997).
Claim 1:  Elor teaches a multi-reactive video generating method, the method comprising:
obtaining, by a computer, a basic video, wherein the basic video is an original video including a movement of an object (a server of an online system receives an input video depicting a portrait of a target individual.  An idle frame is obtained from the input video that depicts the target in a neutral expression [Elor, 0004]) to be reactively implemented depending on manipulation of a user (where reactive profile pictures are used, the reactive profile picture generator 250 may selectively display a relevant segment for a target user in real-time in response to different actions [Elor, 0049]);
generating, by the computer, a video based on the basic video, wherein the video includes only a movement of an object to be reactively implemented depending on the manipulation of the user (a reactive profile picture brings a profile image to life by displaying short video segments of the target user expressing a relevant emotion in reaction to an action by a viewing user that relates to content associated with the target user [Elor, 0022]);
receiving, by the computer, a multi-reactive video generation condition, wherein the multi-reactive video generation condition is a plurality of manipulation inputs corresponding to reactions capable of being generated in the video (a reactive profile picture brings a profile image to life by displaying short video segments of the target user expressing a relevant emotion in reaction to an action by a viewing user that relates to content associated with the target user. The viewing user therefore experiences a real-time reaction in a manner similar to a face-to-face interaction. The reactive profile picture can be automatically generated from either a video input of the target user or from a single input image of the target user [Elor, 0022]); and
generating a multi-reactive video by applying the generation condition to the video (an idle frame is obtained from the input video that depicts the target in a neutral expression. Baseline locations of the facial feature points of the target individual in the idle frame are compared to locations of the facial feature points in each non-idle frame of the input video to generate respective distance metrics between each of the non-idle frames and the idle frame. A first peak expression frame is identified at which the respective distance metrics reach a first local peak. A first start frame is identified before the first peak expression frame and a first end frame is identified after the first peak expression. A first emotion segment is generated comprising a first range of frames beginning at the first start frame and ending at the first end frame [Elor, 0004]).

Elor does not teach generating a compressed video based on the basic video; compressed video.
However, Ramamurthy teaches generating a compressed video based on the basic video; compressed video (a VBR video encoder generates an MPEG compressed bitstream from incoming raw digital video [Ramamurthy, 3:46-47]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a multi-reactive video generating method including the movement of an object reactive to a user input invention of Elor to include the compressed video feature of Ramamurthy.
One would have been motivated to make this modification to compress video so that it can be efficiently processed, use less memory, and be adapted toward multi-reactive video interaction.

Claim 3:  The combination of Elor and Ramamurthy, teaches the method of claim 1.  Elor further teaches wherein the generating of the compressed video includes: when a first basic video and a second basic video, which include the same object as each other, include a movement for a path having the same object, storing, by the computer, a redundant section video included in one of the first basic video and the second basic video by extracting a section video including a movement of a same path from the first basic video and the second basic video ([Elor, 0004]).

Claim 9:  The combination of Elor and Ramamurthy, teaches the method of claim 1.  Elor further teaches wherein the generating the multi-reactive video includes: when a specific reactive generation condition is satisfied by a user manipulation, setting a specific section video within the compressed video to be output in a specific playback method (a reactive profile picture brings a profile image to life by displaying short video segments of the target user expressing a relevant emotion in reaction to an action by a viewing user that relates to content associated with the target user. The viewing user therefore experiences a real-time reaction in a manner similar to a face-to-face interaction. The reactive profile picture can be automatically generated from either a video input of the target user or from a single input image of the target user [Elor, 0022]).

Claim 10:  The combination of Elor and Ramamurthy, teaches the method of claim 1.  Elor further teaches wherein the generating the multi-reactive video includes: connecting a plurality of multi-reactive videos such that a change in a second multi-reactive video is output depending on a user manipulation entered into a first multi-reactive video, wherein the first multi-reactive video and the second multi-reactive video are set to be simultaneously output on a screen (a plurality of video segments depicting a portrait of a target user is stored in association with a profile of a target user. Each of the plurality of video segments is associated with a different emotion and depicts the target user expressing the corresponding emotion. The plurality of video segments includes an idle segment depicting the target user in a neutral expression. A client device of a viewing user is provided with a presentation of the idle segment together with content associated with the target user. An interaction of the viewing user on the client device with the content associated with the target user is detected. The interaction is analyzed to determine a sentiment associated with the interaction. Based on the sentiment, a reactive video segment is selected from the plurality of video segments. The reactive video segment associated with an emotion corresponding to the sentiment of the interaction [Elor, 0004]).

Claim 11:  The combination of Elor and Ramamurthy, teaches a multi-reactive video generating program that is stored in a computer-readable storage medium to execute the method of claim 1.  Elor further teaches in combination with a computer that is a piece of hardware (a client device 110 is a conventional computer system, such as a desktop or a laptop computer [Elor, 0023]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Elor et al. (US 20180300534 A1, published: 10/18/2018) and Ramamurthy et al. (US 5675384 A, published: 10/7/1997), and in further view of Wang et al. (US 20140105463 A1, published: 4/17/2014).
Claim 2:  The combination of Elor and Ramamurthy, teaches the method of claim 1.  The combination of Elor and Ramamurthy, does not teach wherein the generating of the compressed video includes: deleting an image frame, which is not implemented reactively, from the basic video by dividing a video section or recognizing a similarity between image frames.
However, Wang teaches wherein the generating of the compressed video includes: deleting an image frame, which is not implemented reactively, from the basic video by dividing a video section or recognizing a similarity between image frames (the input image may be segmented. In the example of FIG. 1, image segmenter 130 may segment input image 114, which may be segmented or otherwise divided into one or more segments or portions based on any number of visual characteristics of the image 114 [Wang, 0064]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a multi-reactive video generating method including the movement of an object reactive to a user input invention of the combination of Elor and Ramamurthy, to include the compressed video method feature of Wang.
One would have been motivated to make this modification to process multi-reactive video interaction so that it takes less space in memory, and to be compatible with user interaction with said reactive video.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Elor et al. (US 20180300534 A1, published: 10/18/2018) and Ramamurthy et al. (US 5675384 A, published: 10/7/1997), and in further view of Ikenoue et al. (US 20120212410 A1, published: 8/23/2012).
Claim 4:  The combination of Elor and Ramamurthy, teaches the method of claim 1.  Elor further teaches wherein the generating of the compressed video includes: when the basic video includes a first section video indicating a movement from a first location to a second location and a second section video indicating a movement from the second location to the first location, storing, by the computer only the first section video in the compressed video (each frame of the output video warps the input image to match the movement of the facial landmarks in the driver video [Elor, 0076].  The first emotion segment is stored to a storage medium [Elor, 0004].  The second emotion segment is stored to the storage medium [Elor, 0005]).  The combination of Elor and Ramamurthy, does not teach and setting the first section video to be played in a reverse direction when a user manipulation of generating a movement of the object from the second location to the first location is entered.
However, Ikenoue teaches and setting the first section video to be played in a reverse direction when a user manipulation of generating a movement of the object from the second location to the first location is entered (when the operation input device 1 rotates around the Z-axis, the user U moves in the left-right direction when viewed from the image capturing unit 12, and accordingly, the face position Pf moves in the left-right direction relative to the reference face position Po in the captured image I [Ikenoue, 0040]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify a multi-reactive video generating method including the movement of an object reactive to a user input invention of the combination of Elor and Ramamurthy, to include the video user manipulation feature of Ikenoue.
One would have been motivated to make this modification so that user interactions with a reactive video create intuitive control of a reactive video.

Additional Reference
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following reference also includes a multi-reactive video generating method including the movement of an object reactive to a user input:  Elor et al. (US 20180300851 A1, published: 10/18/2018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145